DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given by Richard Huang on 08/05/2022.
Listing of Claims:

1. (Currently Amended) An electronic device, comprising:
an antenna module configured to sense an electromagnetic (EM) signal generated from an external electronic device;
a communication module;
a processor operatively connected to the antenna module and the communication module; and
a memory storing instructions which, are configured to, when executed, cause the processor to: 
identify the external electronic device based on at least part of the EM signal detected from the external electronic device via the antenna module,
identify whether the identified external electronic device is registered in a designated control application, and 
based on identifying the external electronic device being registered in the designated control application, display first information related to remote control of the external electronic device on a display of the electronic device,
wherein the instructions are configured to cause the processor to additionally provide third information about a purchase related to the external electronic device based on information about the external electronic device if it is identified that the external electronic device is not registered in the designated control application.

2. (Original) The electronic device of claim 1, wherein the instructions are configured to cause the processor to obtain the EM signal from the external electronic device by activating an EM signal sensing function of the antenna module if at least one designated condition is satisfied.

3. (Previously Presented) The electronic device of claim 1, wherein the instructions are configured to cause the processor to request identification information which corresponds to the EM signal from a server via the communication module, and identify the external electronic device based on identification information about the external electronic device received from the server in response to the request, and
wherein the identification information about the external electronic device includes at least one of a device type of the external electronic device, a model name of the external electronic device, account information of the external electronic device, current state information of the external electronic device, or a location at which the EM signal is sensed, which are analyzed based on the EM signal.

4. (Previously Presented) The electronic device of claim 1, 
wherein the first information includes a control screen capable of controlling the external electronic device via the designated control application.

5. (Original) The electronic device of claim 1, wherein the instructions are configured to cause the processor to provide second information about registration of the external electronic device if it is identified that the external electronic device is not registered in the designated control application, and
wherein the second information includes a registration screen which is generated for connecting the external electronic device to the designated control application and registering the external electronic device in the designated control application.

6. (Cancelled) 

7. (Currently Amended) A method for controlling an external electronic device in an electronic device, the method comprising:
sensing an electromagnetic (EM) signal generated from an external electronic device;
identifying, via at least one processor, the external electronic device based on at least part of the EM signal sensed from the external electronic device;
identifying whether the identified external electronic device is registered in a designated control application; 
in response to identifying the external electronic device is registered in the designated control application, displaying first information related to remote control of the external electronic device on a display of the electronic device; and
additionally providing third information about a purchase related to the external electronic device based on information about the external electronic device if it is identified that the external electronic device is not registered in the designated control application.

8. (Previously Presented) The method of claim 7, further comprising: obtaining the EM signal from the external electronic device by activating an EM signal sensing function of an antenna module if at least one designated condition is satisfied.

9. (Previously Presented) The method of claim 7, wherein identifying the external electronic device comprises:
requesting information which corresponds to the EM signal from a server via a communication module; and 
identifying the external electronic device based on information about the external electronic device received from the server in response to the request, and
wherein the information about the external electronic device includes at least one of a device type of the external electronic device, a model name of the external electronic device, account information of the external electronic device, current state information of the external electronic device, or a location at which the EM signal is sensed, which are analyzed based on the EM signal.

10. (Previously Presented) The method of claim 7, 
wherein the first information includes a control screen capable of controlling the external electronic device via the designated control application.

11. (Previously Presented) The method of claim 7, further comprising: 
providing second information about registration of the external electronic device if it is identified that the external electronic device is not registered in the designated control application, and
wherein the second information includes a registration screen which is generated for connecting the external electronic device to the designated control application and registering the external electronic device in the designated control application.

12. (Cancelled) 

13. (Cancelled) 

14. (Cancelled) 

15. (Cancelled) 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claim limitations presented today, together when taken as a whole and claimed, are found to be novel and not obvious. Claims 1 – 5 and 7 – 11 are allowed.
The closest prior art of record, US Patent Application Publication No. 2017/0270198 to Sample, and US Patent Application Publication No. 2009/0305665 to Kennedy, discloses process of uniquely identifying and registering an external electronic device based on its electromagnetic emissions or EM signature. The US Patent Application Publication No. 2014/0156082 to Ha teaches registering the product manually using the user information and then remote controlling the external electronic device through a server. The US Patent Application Publication No. 2018/0268469 to Shu discloses an online purchase screen on external electronic device to purchase the commodities using pay on delivery or credit card, debit card, or WeChat/AliBaba payments (¶119 - ¶138). However, none of the prior art of record discloses or suggests, alone or in combination, based on analyzing the electromagnetic (EM) signal generated from external electronic devices (e.g. washing machine), identifying the external electronic device being registered in the designated control application located on an electronic device (i.e. smartphone) and displaying information related to remote control of the external electronic device on the display of the electronic device and to also provide a purchase related to the external electronic device based on information if it is identified through the EM signal analysis that the external electronic device is not registered in the designated control application on the electronic device. Therefore, the claimed subject matter disclosed in the independent claim(s) as a whole is/are not taught or suggested by the prior art of the record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574. The examiner can normally be reached on MONDAY - THURSDAY: 8AM-6PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L. Parry can be reached on (571) 272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 - If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. A. K./
Examiner, Art Unit 2451

/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451